DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed August 5, 2022 are acknowledged.
Examiner acknowledges amended claims 1 and 10.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(2) as being anticipated by Reichel et al., WO2016/016346 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al., WO2016/016346.

	Regarding claims 1-3 and 10, Reichel discloses in paragraph 0002 photochemically
hardenable lining hoses for the rehabilitation of fluid carrying systems. Paragraph 0017-0025
discloses an inner tube based on a thermoplastic; at least one outer film tube based on a thermoplastic; and one fiber tube comprises of a resin-impregnated fiber [composite material —
fiber with resin] tube disposed between the inner tube and the outer tube wherein the resin is a
photochemically curable resin. Paragraph 0023 discloses that the fiber tube is between an inner
film tube and an outer film tube. Paragraphs 0024-0025 disclose that the outer tube is connected
to a resin-impregnated fiber tube. Paragraph 0070 discloses that the fibers can include glass
fibers, carbon fibers and plastic fibers [synthetic fibers] such as aramid fiber, polyester fibers or
polyamide fibers wherein glass fibers are preferred for economic reasons.  Paragraph 0070 also discloses that if heat resistance is of importance aramid [polymeric fibers] or carbon fibers can be used. Paragraph 0071 discloses that the resin-impregnated fiber tube can be in the form of woven fabrics, knitted fabrics, scrim, mats, felts or non-woven fabrics.  Paragraph 0061 discloses that a non-woven consists of fibers loosely laid next to each other without being connected [a web].  One of ordinary skill in the art before the effective filing date would combine the glass fibers [mineral fibers] with aramid fibers [polymeric fibers] to form a first resin-impregnated ribbon having a form of a non-woven for the benefit of obtaining a resin impregnated fiber tube having enhanced heat resistance while offering an economic advantage as Reichel discloses in paragraph 0070 that the type of fibers used is not subject to particular limitation with glass fibers and aramid fibers being mentioned.

	Regarding claim 4, paragraph 0025 discloses a photochemically curable resin. Paragraph
0184 discloses that the photochemically curable resin can include unsaturated polyester resins or
vinyl ester resins.

	Regarding claim 5, paragraph 0075 discloses two fiber fabrics which contain fibers of different chemical compositions.  Examiner is corresponding each resin impregnated ribbon in Reichel as Applicant claims at least one fibrous tube impregnated with curable resin.

	Regarding claims 6 and 7, paragraphs 0033-0043 disclose that the outer film tube has
function groups selected from carboxylic acid, amino, carboximide, urethane and epoxy.

	Regarding claim 8, paragraph 0015-0016 disclose that the inner tube film which is in
contact with an impregnated fiber tube in the installed state has functional groups which enter
into a reaction with the fibrous tube [see also paragraphs 0024-0025].

	Regarding claims 9 and 11, reference claim 5 discloses that the inner film tube has a
thickness ranging from 40 to 800 um.


 
Response to Arguments
Applicant has amended claims 1 and 10 to recite “wherein the first and second components of the at least one fibrous tube define a single layer comprising: (i) a weave of the first component and the second component, (ii) a knit of the first component and the second component, (iii) a laid fiber scrim wherein the first component is oriented parallel to or at an angle to the second component and wherein the first component and the second component are fixed together using a tufting thread or an adhesive, or (iv) a nonwoven web of the first component and the second component”.  Reichel discloses that the resin impregnated tube can include a first resin impregnated fiber ribbon wherein the fiber type can include glass fibers, aramid fiber, carbon fibers or thermoplastic polymers such as polyesters, polyamides or polyolefins with glass fibers being preferred for an economic advantage [0070].  Additionally, Reichel discloses that for heat resistance aramid or carbon fibers can be used.  Reichel also discloses that the type of fibers used is not subject to particular limitations.  One would have been motivated to combine glass fibers with aramid fibers to obtain a non-woven offering an economic advantage while having enhanced heat resistance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786